DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022  has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 and 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 10,381,677, provided on IDS 11/08/2021) in view of Woo et al., (EP 3091593). 
Regarding  claims 1 and 2, Kato discloses a secondary battery including a rolled electrode body, a case main body, the rolled electrode  body includes a positive electrode sheet, a negative electrode sheet, a separator sandwiched therebetween the negative and positive electrode sheet (col.2/L38-50).  Kato further discloses a battery 2b including an electrode body 10a and a vertical support plate 221 that is inserted through the center of the rolled electrode body 10a, and a horizontal support plate 222 that is connected to a lower end of the vertical support plate 221(col.9/L1-12).  The rolled electrode assembly 10a is supported riding on the horizontal support plate 222, so that the rolled electrode body 10a is stably supported by the horizontal support plate 222 (col.9/ L50-53).  Examiner notes the vertical support plate 221 combined with the horizontal support plate 222 reads on the claimed support plate, which is coupled and partially inserted into one end surface of the rolled electrode body 10a to  support the electrode body where the electrode body is exposed (negative and positive electrode sheet and separator , see also figure 7.  Examiner notes the  horizontal support plate 222 reads on the claimed base plate coupled to the rolled electrode body 10a, the base plate 222 covering a lower end surface where the rolled electrode assembly is exposed, see also figure 7. 
Kato further discloses, see figure 7, a portion of a first end of the base plate 222 and a portion of a second end of the base plate 222 are respectively located at opposite lower ends of the rolled electrode body. Examiner notes the vertical support plate 221 reads on the claimed rib upwardly extending from the base plate 222 and inserted into the rolled electrode body, see also figure 7 the rib 221 extends from base plate 222 and inserted into the rolled electrode body 10a. (Claim 2)

    PNG
    media_image1.png
    660
    474
    media_image1.png
    Greyscale

Kato et al. figure 7
Kato does not disclose the case main body is a pouch case, however it is known and common in the art to use a pouch case as a case, as shown by Woo. Woo discloses a pouch-type secondary battery 100 includes a stacked type electrode assembly 30 and a battery case 40 [0006]. The battery case 20 includes a lower case 21 having a concave receiving part 23, in which the stacked type electrode assembly 30 is located, and an upper case 22 for covering the lower case 21 such that the stacked type electrode assembly 30 is received in the battery case 20 in a sealed state [0007]. Woo further discloses pouch type battery cell can be stacked with high integration, has high energy density per unit weight, can be manufactured at low cost, and can be easily modified [0004]. It would have been obvious to one having ordinary skill in the art to have the case main body 4/5  of  Kato be a pouch  case as taught in Woo in order to have easy stacking, low cost, high energy density and easy modification. (Claim 1)


    PNG
    media_image2.png
    683
    650
    media_image2.png
    Greyscale

Woo et al. figure 1 
Regarding claim 3, modified Kato discloses all of the limitations as set forth above in claim 2. Modified Kato further discloses, see figure 7, the rib 221 is centrally located on the base plate 222 and is inserted into a central portion of the lower end of the rolled electrode body. (Claim 3)
Regarding claim 4, modified  Kato discloses all of the limitations as set forth above in claim 2. Modified  Kato further discloses, see figure 7, the rib 221 is shaped of a plate extending on an imaginary center line of the support plate (221 and 222 combined) along a length direction of the support plate. (Claim 4) 
Regarding claim 7, modified  Kato discloses all of the limitations as set forth above in claim 4. Modified Kato further discloses, see figure 7, the rib 221 is tapered upwardly from the support plate (221 and 222 combined). (Claim 7)
Regarding claim 8, modified  Kato discloses all of the limitations as set forth above in claim 2. Modified Kato further discloses, see figure 7, the rib 221 has opposite -end edges each having a linear section  perpendicular to the base plate 222. (Claim 8)
Regarding claim 12 ,modified  Kato discloses all of the limitations as set forth above in claim 2. Modified Kato further discloses a first electrode terminal and a second electrode terminal (col.2/L 40-42). One end of the first terminal is  electrically connected to the first collector portion of the electrode sheet  (col.2/ L 55-57); (col.7/L5-10), one end of the second terminal is electrically connected to the second collector portion of the electrode sheet (col.2/L65-67); (col.7/L5-10).  See figure 7, the positive electrode terminal 220/20 protrudes a predetermined length from a surface opposite to the one end surface of the rolled electrode body where the support plate (221 and 222 combined) is mounted. The negative electrode terminal 30 protrudes a predetermined length of the surface opposite to the end surface of the rolled electrode body where the support plate (221 and 222 combined) is mounted.  (Claim 12)
Regarding claim 13, modified Kato discloses all of the limitations as set forth above in claim 12. Modified Kato further discloses a pouch case taught by Woo. See figure 7, of Kato the  terminals 20 and 30 outwardly protrude and extend from the case 4/5. The case (pouch case taught by Woo) of modified Kato accommodates the rolled electrode body having the support plate (221 and 22 combined) coupled thereto and allows the terminals 20 and 30 to outwardly protrude and extend from the pouch case taught by Woo . (Claim 13)
Claims 5-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 10,381,677, provided on IDS 11/08/2021), further in view of Woo et al., (EP 3091593), as applied to claims 2 and 4 above, and further in view of  Lee et al., ( KR 20160091616 provided on IDS 11/12/2019 --, using EPO machine translations for citations).
Regarding claim 5, modified Kato discloses all of the limitations as set forth above in claim 4. Modified Kato  does not disclose the rib 221  includes multiple protrusions located on the imaginary center line of the support plate (221 and 222 combined)  and spaced apart from one another.  Lee discloses a secondary battery including an electrode assembly having a separator interposed between a positive electrode and a negative electrode [0015]. Lee discloses an insulating member 50 that has a plate shaped body corresponding to a horizontal inner surface of a battery case and an upwardly protruding support portion 55 [0008].  The insulting member 50 is mounted on the upper end of the electrode assembly so that the protruding supports 55 at both ends face upwards, the protruding support portion 55 is formed in close contact with the bottom surface, thereby preventing the electrode assembly from being displaced from its position by an external force [0009].  
Lee further discloses the first side and the second side is formed with one or more support parts protruding upward from the upper surface of the main body [0018]. Lee further discloses an insulating member 110 is mounted on an upper end of the electrode assembly, the insulating member 110 including an insulating wall 116 is formed upward, [0081]-[0084].  The insulating member 110 includes a plate shaped main body 112 [0071]. Examiner notes the insulating member 50 and 110 reads on the claimed support plate, the ribs are the protruding support portion 55 and the insulating wall 116 that have multiple protrusions, see also figure 2 of Lee.  
It would have been obvious to one having ordinary skill in the art to have the rib 221 of modified Kato have multiple protrusions spaced apart from each other as taught by Lee, located on the imaginary line of the support plate in order to further secure the support plate  into the rolled electrode body and to therefore prevent the rolled electrode body  from being displaced.  (Claim 5) 


    PNG
    media_image3.png
    275
    560
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    657
    532
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    489
    719
    media_image5.png
    Greyscale

Lee et al.

Regarding claim 6,  modified Kato discloses all of the limitations as set forth above in claim 4. Modified Kato  does not disclose thee rib 221 includes multiple ribs in  forms of protrusions spaced apart from one another along the imaginary center line of the support plate and located at regions close to opposite ends of the support plate.  Lee further discloses, see figures 1 and 3 of Lee, the rib includes multiple ribs (55/116)  in forms of protrusions spaced apart from one another along the imaginary center line of the support plate (insulating member 50/110) and located at regions close to opposite ends of the support plate (insulating member 50/110). It would have been obvious to one having ordinary skill in the art to have the rib 221 of modified Kato include multiple ribs in  forms of protrusions spaced apart from one another along the imaginary center line of the support plate and located at regions close to opposite ends of the support plate as taught by Lee in order to further secure the support plate  into the rolled electrode body and to therefore prevent the rolled electrode body  from being displaced.  (Claim 6). 
Regarding claims 9 and 11, modified Kato  discloses all of the limitations as set forth above in claim 2. Modified Kato does not disclose the base plate 222 includes multiple trenches located in a length direction. Modified Kato does not disclose the  base plate 222 further includes at least one electrolyte passing hole located at a portion connected to the rib 221. Lee further discloses the  insulting member 110 including the main body 112 includes a pair of openings 114 and 115 that are formed, and a plurality of injection holes 119 through which the electrolyte can be injected (Lee:[0072]). Examiner notes that the openings 114 and 115 reads on the claims multiple trenches located in a length direction. Examiner further  notes that the injection holes 119 reads on the claimed electrolyte passing hole. It would have been obvious to one having ordinary skill in the art to add the openings 114/115 of Lee and the injection holes 119 of Lee to the base plate 222  of modified Kato in order to inject and move the electrolyte into the electrode assembly. (Claims 9 and  11)
 Modified Kato does not disclose the injection holes 119  (taught by Lee) are located at a portion connected to the rib 221. However it is well within the artisan’s skill to place the ribs and injection holes in different shapes, sizes and positions across the support plate/base plate in order to improve the electrolyte movement. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). (Claim  11)
Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 10,381,677, provided on IDS 11/08/2021), further in view of Woo et al. (EP 3091593), as applied to claim 2 above, and further in view of Cho et al. (US 20050287429).
Regarding claim 10, modified Kato discloses all of the limitations as set forth above in claim 2.  Modified Kato  does not disclose the rib 221  is shaped of a porous sheet have multiples through holes.  Cho discloses a rechargeable battery that includes an electrode assembly 10 that is formed by tacking a band type positive electrode and negative electrode with a separator interposed between them and winding them in a jelly roll form [0024].  The battery comprises current collector plates 20 that are fixed to the uncoated regions of positive and negative electrode and coupled with the negative and positive terminals 32/33 [0024].  Examiner notes that the current collecting plates 20 reads on the claimed support plate.  Cho further discloses the current collecting pates 20 comprise a plurality of openings 24 for electrolyte impregnation. Examiner further notes that the openings 24 reads on the claimed multiple through holes.  See annotated figure 4 below the ribs of the current collecting plate (support plate 20) is shaped of a porous sheet having multiple through holes. 
 It would have been obvious to one having ordinary skilling in the art to have the rib 221  of modified Kato be shaped of a porous sheet having multiple through holes in order to move and inject the battery with an electrolyte, as taught by Cho. (Claim 10)


    PNG
    media_image6.png
    734
    537
    media_image6.png
    Greyscale

Cho et al.
Response to Arguments
Applicant’s arguments, filed December 7, 2021, have been fully considered and are persuasive. Applicant asserts that Kojima appears to fail to teach or even suggest, at least a portion of  first end of  the base plate and a portion of a second end of the base plate are respectively located at opposite lower ends of the electrode assembly, as now recited in claim 1. Applicants assertion is persuasive.  The  35 U.S.C. 103 as being unpatentable over Kojima et al. has been withdrawn. Woo et al., Lee et al., and  Cho et al., are still being relied upon. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722